DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because some of the numerals in Figure 6 of the Drawings filed 02 April 2021 are not clearly legible such as (but not limited to) the numeral underneath 802, the numeral beside 702, the numerals above 854, the symbol tied to numeral 12. The Examiner suggests that Applicant resubmits Figure 6 with clear numerals to correct these defects. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioning element” in claims 1-10 and 13-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-4, 10, 13-14 and 16-17 are objected to because of the following informalities: “the electrode” should be amended to -the elongate electrode-.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “into tissue” in line 4 should be amended to -into the tissue-.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “comprises maximum distance” should be amended to -comprise a maximum distance-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the two arms" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (US 20170333114) in view of Eggers et al. (US 5683366) (“Eggers”).
Regarding claim 1, Atwell teaches a system for incising tissue (see Figs. 1-5), comprising: an elongate electrode (see electrode 9, Figs. 1-2), the elongate electrode configured to flex (see flexible central portion 15; [0031], Fig. 2) and generate plasma to incise the tissue (electrode 9 is considered capable of generating plasma as it is configured to receive electrosurgical energy in [0032] and otherwise meets the structural elements of the claim); an electrical energy source operatively coupled to the elongate electrode and configured to provide electrical energy to the electrode (see “connection means for connecting the tissue treatment element to a source of electrosurgical energy”, [0004]); and a tensioning element operatively coupled to the 
Eggers teaches an electrosurgical device (see Figs. 15-16) comprising an energy source (see power supply 28, Fig. 1) configured to supply electrical energy to an electrode for the purpose of generating plasma to vaporize tissue (see col. 11, lines 39-54) to vaporize tissue (see col. 12, lines 12-16) for the purpose of ablation and cutting of body structures (see col. 3, lines 49-53). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the energy source as taught by Atwell to be configured to provide electrical energy to generate plasma and provide for the plasma generation associated functionality recited in the claim in light of Eggers, the motivation being to provide the additional benefit of ablation of tissue of a thin layer of tissue while limiting the amount of heat transfer to surrounding tissue (see Eggers col. 12, lines 22-32).
Regarding claim 2, Atwell further teaches a plurality of arms operatively coupled to the elongate electrode and the tensioning element (see first and second arms 4 as shown in Figs. 1 and 2, see also [0030]-[0031]).
Regarding claim 3, Atwell further teaches wherein the elongate electrode is unsupported between the plurality of arms (as shown in Fig. 2).
Regarding claim 5, Atwell further teaches a support structure operatively coupled to the plurality of arms and the tensioning element (see elongate shaft 2 coupled to the electrode and tensioning element as defined above, Figs. 1-3), wherein the support structure is configured to advance the plurality of arms and the tensioning element in order to advance the elongate electrode into the tissue to incise the tissue (shaft is considered capable of this functionality by virtue of its construction and the use of the device described in [0032]-[0032]). 
Regarding claim 6, Atwell further teaches wherein an incisional portion of the elongate electrode is suspended between the plurality of arms and tensioning element (see relatively flexible central portion 15, Fig. 2) and wherein a gap extends between the plurality of arms (see distance between arms 4 as shown in Fig. 4).
Regarding claim 7, Atwell further teaches wherein the gap extends between the incisional portion of the elongate electrode, the plurality of arms, and the support structure (see open space between these structures as shown in Fig. 2).
Regarding claim 8, Atwell further teaches wherein the gap is sized to receive incised tissue along an incision formed with the elongate electrode (as shown in Fig. 3).
Regarding claim 9, Atwell further teaches wherein the support structure is operatively coupled to one or more actuators to move the elongate electrode in one or more directions (see actuator and push rod 10; [0030]-[0031], Figs. 1 and 2; see also rotatable mountings 18; [0034]).
Regarding claim 10, Atwell further teaches wherien the one or more actuators is configured to move the elongate electrode with a variable velocity (the actuators as cited above are considered capable of being operated in different velocities by virtue of their mechanical construction, especially when used concurrently vs individually).
Regarding claim 11, Atwell further teaches wherein the tensioning element is a hinge (see hinging of linkages 11 and 12 about pivots 13 and 14; [0030], Figs. 1-2).
Regarding claim 12, Atwell further teaches wherein the elongate electrode comprises a first portion of an elongate filament (see flexible central portion 15, Fig. 2) and wherein the tensioning element comprises a second portion of the elongate filament shaped to tension the elongate electrode (see stiffer portions 16 & 17 adjacent each arms 4; [0031], see shaping as shown in Fig. 2).
Regarding claim 13, Atwell teaches similar limitations as discussed above in the rejection of claim 5.
Regarding claim 14, Atwell further teaches wherein the elongate electrode is configured to sequentially contact a plurality of locations of the tissue to generate the incision (see “translated across the tissue surface”, [0032]).
Regarding claims 15 and 16, Atwell in view of Eggers further teaches wherein the plurality of locations comprises a plurality of discontiguous locations (the elongate electrode as taught by Atwell is considered capable of this functionality since the electrode could be used for incisions at a plurality of discontiguous locations within the treatment area as desired) and vaporize tissue in contact with the electrode at each of the plurality of discontiguous locations (see “vaporize tissue” as cited in Eggers col. 12, lines 12-16 above).
Regarding claim 17, Atwell in view of Eggers further teaches wherein the elongate electrode is configured to generate a plurality of flashes of light energy (see Eggers: col. 11, line 64-col. 12, line 3) at a plurality of locations while the elongate electrode incises the tissue (see Atwell: “translated across the tissue surface”, [0032]).
Regarding claim 18, Eggers further teaches wherein the plurality of flashes of light energy comprise visible light energy comprising a wavelength within a range from about 400 nm to about 750 nm (see Eggers: “588-590 nanometers”, col. 12, line 3).
Regarding claim 19, Atwell in view of Eggers fails to specifically teach wherein each of the plurality of flashes of light energy comprise a maximum distance across no more than about 1 mm. However, Eggers further teaches maintaining the distance between the electrodes of the probe and the tissue during ablation to be a small distance of about 0.05 to 0.5 mm (see Eggers: col. 16, lines 37-52). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the distance between the electrode and the tissue of Atwell to be no more than about 1 mm (or 0.05 to 0.5 mm) in light Eggers, the motivation being to allow for continual supply of electrically conducting liquid into the interface between the electrode and the tissue to maintain a thin vapor layer at the interface (see Eggers: col. 16, lines 39-45). As a result of the modification, the maximum distance of the flashes of light traveled between the electrode and tissue would be no more than about 1 mm as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atwell in view of Eggers and in further view of Johnson et al. (US 20190328377) (“Johnson”).
Regarding claim 4, Atwell in view of Eggers teaches the limitations of claim 2 as discussed above, however Atwell in view of Eggers fails to teach wherein the elongate electrode is configured to vibrate transversely to an elongate axis of the elongate electrode.
Johnson teaches an electrosurgical device (see Fig. 32, left configuration) comprising active electrode wires (see 3208, Fig. 32, left configuration; [0343]) that are configured to vibrate transversely to an elongate axis of the electrodes (see “vibrates perpendicularly”, [0344]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the elongate electrode as taught by Atwell in view of Eggers to be configured to vibrate transversely to an elongate axis of the elongate electrode in light of Johnson, the motivation being to speed the wire’s progress through tissue in the direction of travel (see Johnson [0201]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atwell in view of Eggers and in further view of Palanker et al. (US 20080039832) (“Palanker”).
Regarding claim 20, Atwell in view of Eggers teaches the limitations of claim 17 as discussed above, however Atwell in view of Eggers fails to teach wherein the plurality of flashes is generated within a time interval of no more than about 250 μs and optionally no more than about 25 μs.
In re Aller, 105 USPQ 233. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794